Citation Nr: 0127789	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for a 
ruptured right eardrum.

2. Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for 
malaria.

3. Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for a 
right inguinal hernia.

4. Entitlement to service connection for status-post 
resection of devitalized gut.

5. Entitlement to service connection for short bowel 
syndrome.

6. Entitlement to service connection for shrapnel wounds of 
the left forehead.

7. Entitlement to service connection for shrapnel wounds of 
the left forearm.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from April 1943 to January 
1946.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1999, on appeal from rating decisions of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board found 
that the appellant had not submitted well-grounded claims 
under the then-applicable law pertaining to service 
connection for status post-resection of devitalized gut and 
for short bowel syndrome.  The Board also determined that the 
appellant had not submitted new and material evidence that 
was sufficient to reopen claims of entitlement to service 
connection for malaria and an inguinal hernia.  The Board 
also found that the appellant had submitted new and material 
evidence that was sufficient to reopen a claim of entitlement 
to service connection for a ruptured right eardrum.  After 
reopening the claim, the Board then denied entitlement to 
service connection for the benefit, and found that the claim 
was not well grounded under the then-applicable law.  

The appellant sought review of the Board's September 1999 
decision before the U.S. Court of Appeals for Veterans Claims 
(Court).  By order dated March 7, 2001, the Court vacated the 
Board's decision, and remanded the appellant's claims for 
further review under the recently enacted Veterans Claims 
Assistance Act of 2000 ("VCAA"); see Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096.   

The Board has reviewed the pleadings of the parties before 
the Court and the Court order in light of the VCAA and the 
evidence of record, and finds that this matter must be 
remanded.

The record also indicates that by rating decision dated in 
September 1998, service connection was denied for the 
residuals of shrapnel wounds to the left forehead and left 
forearm.  By letter received in October 1998, the appellant 
proffered factual argument expressly disagreeing with the 
factual findings of the RO.  Under recent precedent of the 
Court, the appellant's October 1998 letter constitutes a 
Notice of Disagreement with the September 1998 rating 
decision.  Gallegos v. Gober, 14 Vet. App. 50 (2000) [Holding 
that a Notice of Disagreement must:  (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative, and invalidating 
that provision requiring that a Notice of Disagreement be 
expressive of a desire for appellate review].    

Because the filing of a notice of disagreement commences an 
appeal and as such is sufficient to confer appellate 
jurisdiction to the Board, the Board has jurisdiction over 
the claims of service connection for the residuals of 
shrapnel wounds to the left forehead and left forearm, and 
the Board must remand the matters to order the RO to issue a 
Statement of the Case pertaining to the claims.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  This matter will be 
specifically addressed below.

The record also indicates that during a January 1997 hearing, 
the appellant alluded to filing a claim of entitlement to 
service connection for hearing loss.  This matter has not 
been adjudicated by the RO, and is therefore referred.  Upon 
remand of the appellant's claim pertaining to a ruptured 
right eardrum, the RO should clarify whether the appellant 
desires to pursue a separate hearing loss claim.   


REMAND

The VCAA eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the VCAA, VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

Because of the change in the law brought about by the VCAA, a 
remand of the appellant's claims of entitlement to service 
connection for a disability characterized as status post 
resection of devitalized gut and short bowel syndrome  is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  
The Board further observes that effective November 9, 2000, 
VA regulations implementing the provisions of the VCAA are in 
effect.  These regulations must also be considered by the RO 
in the adjudication of the appellant's claim.  See 38 C.F.R. 
§ 3.159 (2001).  

Therefore, for these reasons, a remand is required.  

With specific regard to the appellant's attempt to reopen his 
claims pertaining to a ruptured right eardrum, malaria, and 
an inguinal hernia, the VCAA provides that there is noting in 
its provisions relative to the duty to assist the claimant 
that shall be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.  See 38 U.S.C.A § 5103A(f) (Providing that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured").  However, 
the other provisions of the VCAA pertaining to notification 
requirements may apply.  
Accordingly, the Board will remand the appellant's claims 
pertaining to a ruptured right eardrum, malaria, an inguinal 
hernia, a disorder characterized as status-post resection of 
devitalized gut, and short bowel syndrome.  

Accordingly, these matters are REMANDED for the following 
actions:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
non-VA, or other medical treatment for 
the disorders at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate 
them with the claims folder.  

2. The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  
In particular, the RO should follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to notice and 
development of the claims.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 
3.159 (2001).  With regard to the 
appellant's claims pertaining to 
service connection for shrapnel wounds 
of the left forehead and left forearm, 
after taking any appropriate 
development, if any additional 
development action does not resolve 
the claim, the RO must issue a 
Statement of the Case pertaining to 
the issues, and afford the appellant 
his due process and appellate rights.

3. Following such development and 
advisement as is specified above, the 
RO should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, or if the RO 
chooses to take no additional 
development action, the RO shall issue 
the appellant a Supplemental Statement 
of the Case pertaining to the issues 
under review. The appellant should be 
given notice of, and appropriate 
opportunity to exercise, his appeal 
rights.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



